By the Court,

Nelson, J.
Without enquiring whether this religious society was duly incorporated, or not, I am of opinion that the plaintiffs had sufficient possession of the meeting house to entitle-them to maintain trespass against the defendant. Admitting that they were not legally trustees in pursuance of the provisions of the act regulating the incorporation of religious societies, 2 R. L. 212, they were trustees de facto and as such, had possession of the house according to the fourth section of that act; and that possession being under colour of right, was sufficient to entitle them to bring a suit against a trespasser. 9 Johns. R. 147.
Judgment affirmed, with double costs.